Order filed November 1, 2011.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                     NO. 14-11-00630-CR
                                       ____________

                      MERCEDEZ LESHION JONES, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                         On Appeal from the 232nd District Court
                                  Harris County, Texas
                             Trial Court Cause No. 1280521


                                         ORDER
       The reporter=s record in this case was due August 22, 2011. See Tex. R. App. P.
35.2. On September 8, 2011, Marcia Barnett filed a motion for extension of time to file
the record.

       The court granted an extension for the record until October 20, 2011. The record
has not been filed with the court.

       We order Marcia Barnett, the court reporter, to file her portion of the record in this
appeal on or before November 21, 2011.

                                       PER CURIAM
2